DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/01/2022 has been entered.
Information Disclosure Statement
The information disclosure statement filed 04/01/2022 has been considered. 
Response to Amendment
The present amendment, filed on or after April 1st, 2022 has been entered. Claims
1-7, 9-20, and 22-29 were pending. Claims 1, 2, 4, 5, 13-15, 17, 18, 26, and 27-29 have been amended.  New claims 30-32 have been respectfully entered. Thus, claims 1-7, 9-20, and 22-32 are currently pending. Applicant’s amendment to the claims has remedied the objection set forth in the most recent Final Office action dated 11/23/2021.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 14, and 27 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 25, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 25 each recite “the medical electrical lead” in lines 2-3 and line 2 respectively. There is insufficient antecedent basis for these limitations in the claims.
Examiner notes that it appears that the proper antecedent basis is provided in claims 3 and 16.
Claim 27 recites a first heart position state rather than a second heart position state in lines 7-8; it is unclear whether this is the same first and second heart position state as recited in line 6 or a different first and second heart position state.      
Claim Rejections - 35 USC § 103
The text of those sections of 35, U.S. Code not included in this action can be found in a prior office action. 
Claims 1-4, 6, 7, 14, 15-17, 19, 20, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Degroot et al. (US Patent Publication 2007/0179539 A1) herein after Degroot in view of Sanghera et al. (US Publication 2016/0144192 A1) herein after Sanghera.
Regarding claims 1 and 14, Degroot teaches a method/medical device system for controlling delivery of anti-tachyarrhythmia shock therapy by a medical device system comprising: a plurality of electrodes (Para [0013] “distal electrode coil 24 and distal sensing electrode 26” and fig. 1) for delivering the anti-tachyarrhythmia shock therapy (Para [0020] “The CV shock energy and capacitor charge voltages are generally intermediate to those supplied by ICDs having at least one CV electrode in contact with the heart and most automatic external defibrillators (AEDs) having CV electrodes in contact with the skin”); the method comprising:
receiving a first indication of a value for an anti-tachyarrhythmia shock therapy parameter (Para [0021] “A SubQ ICD uses maximum voltages in the range of about 700 to about 3150 Volts and is associated with energies of about 25 Joules to about 210 Joules: Examiner respectfully submits that this range of voltage values are the respective values for a shock parameter); 
storing, in a memory of a medical device system, the value for the parameter for the at least one of anti-tachyarrhythmia shock therapy (Para [0039] “delivery of the CV/DF shock can be stored in RAM”: Examiner respectfully submits that because the delivery of the shock is stored RAM, the values of the shock will also be stored)
receiving a second indication of a first modification, to at least one of the anti-tachyarrhythmia shock therapy parameters for a first heart position state (fig. 4: if upright position not detected, then the modification of the shock therapy makes the shock therapy 0 volts because the shock program is delayed and not occurring), and 
a second modification to the at least one of the anti-tachyarrhythmia shock therapy parameter for a second heart position state (fig. 4: after delay programmed shock (i.e., 0 shock)  then if a posture is changed and shock is required, then system modifies the shock parameter to deliver shock. See blocks 225 then 227 followed by 250), wherein the second heart position state is different than the first heart position state (Para [0044] “If the patient is in a substantially upright position, e.g., standing or sitting, as determined at decision block 215, a cardioversion/defibrillation (CV/DF) shock is delivered according to a programmed menu of therapies. If the patient is determined to be in a substantially horizontal position, e.g. a prone, supine or lateral position, the ICD delays a programmed CV/DF shock at block 225”: first position is substantially horizontal position and second position is substantially upright position); 
storing, in association with the first heart position state, the first modification of the anti-tachyarrhythmia shock therapy parameter (Para [0039] “delivery of the CV/DF shock can be stored in RAM”: Examiner respectfully submits that because the delivery of the shock is stored RAM, the values of the shock will also be stored); 
storing, in association with the second heart position state, the second modification of the at least one of the anti-tachyarrhythmia shock therapy parameters (Para [0039] “delivery of the CV/DF shock can be stored in RAM”: Examiner respectfully submits that because the delivery of the shock is stored RAM, the values of the shock will also be stored), wherein the second modification is different from the first modification (Examiner respectfully submits that the first modification is to a shock value of 0 and then the second modification is from a shock value of 0 to a value between 700-3150 volts as described above in the range of voltages delivered); and 
by processing circuitry of the medical device system: determining, using sensing circuitry, a current one of the plurality of heart position state of a patient is the first heart position state (Para [0031] “Sensor processing block 194 provides a posture signal from posture sensor 195 to microprocessor 142 and/or control circuit 144 corresponding to either a substantially horizontal position, such as a prone, supine or lateral position, or a substantially upright position, such as a standing or sitting position”: Examiner respectfully submits that the first position is the substantially horizontal position); 
modifying, based at least in part on the determination of the current heart position state, the at least one anti-tachyarrhythmia shock therapy parameter value according to the modification associated with the first heart position state stored in memory (Para [0032] “the tachycardia/fibrillation detection criteria, such as the NID, may be adjusted based on feedback from posture sensor 195. When microprocessor 142 determines that the patient is in a substantially horizontal position, the detection criteria may be adjusted in a way that effectively increases the time required to detect a tachycardia, thereby delaying a shock therapy that is programmed to respond to the detected tachycardia”); and 
controlling at least one of the delivery of the anti-tachyarrhythmia shock therapy to the patient or the cardiac sensing via the plurality of electrodes according to the modified at least one parameter value associated with the first heart position state (Para [0031] “Control circuit 144 controls the delivery of a programmed CV/DF shock in response to a posture signal received from the posture sensor 195” and Para [0013] “distal electrode coil 24 and distal sensing electrode 26”).
DeGroot does not explicitly teach receiving and storing respective values for each of a plurality of anti-tachyarrhythmia shock therapy parameters and wherein the at least one anti-tachyarrhythmia shock therapy parameter value comprises at least one of modifying an anti-tachyarrhythmia shock magnitude, modifying a sensing vector, or modifying a shock vector.
However, Ternes discloses in a similar control system for heart failure therapy, receiving and storing a plurality of values of anti-tachyarrhythmia parameters (Para [0013] “Among other things, the present document provides approaches for providing cardiac pacing therapy (e.g., through programming therapy parameters including stimulation timing, stimulation site, and stimulation mode) tailored to individual patient and to particular patient physiological or functional condition” and Para [0051] “AVD values under various patient conditions may be dynamically created and stored in the memory circuit 240”: AVD is a type of stimulation timing parameter described in Para [0050]) and modifying said parameters (Para [0056] “The stimulation parameter table may be updated periodically, or in response to a trigger event. In some examples, the controller circuit 250 may update the stimulation parameter table at a frequency according to table update history, such as a trend of table update, such that next update may be scheduled according to the historical trend.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method/system of DeGroot to include using receiving and storing respective values for each of a plurality of anti-tachyarrhythmia shock therapy parameters as is disclosed by Ternes as a way to improve stimulation and timing for therapy that can be beneficial for health care providers to track patients HF and to improve patient treatment and management (Ternes Para [0013]).
Furthermore, in a similar posture sensing and pacing system, Sanghera discloses, wherein the at least one anti-tachyarrhythmia shock therapy parameter value comprises at least one of modifying an anti-tachyarrhythmia shock magnitude, modifying a sensing vector, or modifying a shock vector (Para [0186] “The sensing characteristics of a patient can change over time, or can change based on a patient's posture, a multi-pole lead permits the implantable medical device facilitate monitoring a patient's state through multiple sensing devices…For example, should one particular vector be ineffective at treating a particular arrhythmia, the implantable medical device, or pulse generator, can be configured to switch vectors between the poles on the lead and reattempt therapy delivery using this alternative vector. This vector switching is applicable for sensing”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Degroot to further include wherein the at least one anti-tachyarrhythmia shock therapy parameter value comprises at least one of modifying an anti-tachyarrhythmia shock magnitude, modifying a sensing vector, or modifying a shock vector as disclosed by Sanghera as a way to change vector if one vector is determined to be ineffective thereby providing a more effective sensing/pacing capability (Sanghera Para [0186]). 
Regarding claims 2 and 15, Degroot further teaches wherein controlling the at least one of the delivery of the anti- tachyarrhythmia shock therapy or the cardiac sensing according to the modified at least one parameter value comprises controlling therapy delivery circuitry of the medical device system (fig. 3 control circuit 144) to deliver the anti-tachyarrhythmia shock therapy according to the modified at least one parameter value associated with the first heart position state (Para [0034] “a shock therapy is needed in response to a tachycardia detection, high voltage capacitors 156, 158, 160, and 162 are charged to a pre-programmed voltage level by a high-voltage charging circuit 164”).
Regarding claims 3 and 16, Degroot in view of Ternes and Sanghera further disclose the wherein the medical device system comprises a medical electrical lead comprising a proximal end coupled to an implantable cardioverter-defibrillator, and a distal portion including at least one electrode (Degroot: fig. 1 depicts lead 18 that comprises ICD 14 and distal electrodes 24 and 26), but does not explicitly disclose that the system is implanted substantially within an anterior mediastinum of the patient, implanted substantially within an anterior mediastinum of the patient (Sanghera: Para [0056] “For example, where a first portion of the unitary device resides within the subcutaneous tissue and a second portion of the unitary device is placed through an intercostal space into a location within the mediastinum”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the positioning of the implantable device of Degroot in view of Ternes and Sanghera to be placed substantially within an anterior mediastinum of the patient as disclosed by Sanghera because doing so would give the pacing/sensing electrodes of the implantable device closer proximity to the heart thereby allowing the electrodes to more directly stimulate/sense the heart without interference from the rib cage or other muscles in the area of implantation.  
Regarding claims 4 and 17, Degroot further teaches wherein the first heart position state comprises a first posture of the patient and the second heart position state comprises a second posture of the patient different from the first posture (Para [0031] “Sensor processing block 194 provides a posture signal from posture sensor 195 to microprocessor 142 and/or control circuit 144 corresponding to either a substantially horizontal position, such as a prone, supine or lateral position, or a substantially upright position, such as a standing or sitting position”: Examiner respectfully submits that the first posture is a substantially horizontal position and the second posture is a substantially upright position). 
Regarding claims 6 and 19, Degroot further teaches wherein modifying the at least one parameter value comprises modifying a tachyarrhythmia detection parameter (Para [0032] “the tachycardia/fibrillation detection criteria, such as the NID, may be adjusted based on feedback from posture sensor 195”). 
Regarding claims 7 and 20, Degroot further teaches wherein modifying the tachyarrhythmia detection parameter comprises modifying a cardiac electrogram sensing amplitude threshold (Para [0030] “In one detection scheme, programmable detection interval ranges designate the range of sensed event intervals indicative of a tachycardia and may be defined separately for detecting slow tachycardia, fast tachycardia and fibrillation. Sensed event intervals falling into defined detection interval ranges are counted to provide a count of tachycardia intervals…a combined count of tachycardia and fibrillation intervals may be compared to a combined count threshold and, according to predefined criteria, used in detecting fibrillation or slow or fast tachycardia”). 
Regarding claims 30 and 31, Degroot in view of Ternes and Sanghera further disclose by processing circuitry of the medical device system: subsequently determining, using sensing circuitry, the current heart position state of the patient is the second heart position state (DeGroot: Para [0024] “Posture sensor 195 is implemented to discriminate a substantially horizontal position from a substantially upright position. Typically, SubQ ICD 14 monitors signals generated by one or more accelerometers to detect the patient's posture”); 
modifying, based at least in part on the determination of the current heart position state being the second heart position state, the at least one anti-tachyarrhythmia shock therapy parameter value according to the modification associated with the second heart position state stored in the memory (DeGroot: Para [0032] “SubQ ICD 14 more time to accurately detect the heart rhythm, effectively delaying a programmed shock therapy. If the patient is determined to be in a substantially upright position (e.g., sitting or standing), more aggressive detection criteria are used, such as a lower NID, to allow quicker detection of a tachycardia/fibrillation and subsequently a quicker therapy response.”: the modification of the therapy parameter is when the shock switches from 0 to the predefined shock treatment for the upright position), 
wherein modifying the at least one anti- tachyarrhythmia shock therapy parameter value comprises at least one of modifying an anti-tachyarrhythmia shock magnitude, modifying a sensing vector, or modifying a shock vector (Sanghera: Para [0186] “The sensing characteristics of a patient can change over time, or can change based on a patient's posture, a multi-pole lead permits the implantable medical device facilitate monitoring a patient's state through multiple sensing devices…For example, should one particular vector be ineffective at treating a particular arrhythmia, the implantable medical device, or pulse generator, can be configured to switch vectors between the poles on the lead and reattempt therapy delivery using this alternative vector. This vector switching is applicable for sensing”); and 
controlling delivery of the anti-tachyarrhythmia shock therapy to the patient according to the modified at least one anti-tachyarrhythmia shock therapy parameter value associated with the second heart position state (Degroot: Para [0046] “At block 250, the device verifies whether a shock is still required, i.e. the device is still detecting tachycardia, and, if so, delivers the delayed shock at block 255.”).  
Regarding claim 32, DeGroot teaches a method for controlling delivery of anti-tachyarrhythmia shock therapy by a medical device system comprising a plurality of electrodes for delivering the anti- tachyarrhythmia shock therapy (Para [0013] “distal electrode coil 24 and distal sensing electrode 26” and fig. 1), the method comprising: 
receiving a first indication of a for an of anti- tachyarrhythmia shock therapy parameter (Para [0021] “A SubQ ICD uses maximum voltages in the range of about 700 to about 3150 Volts and is associated with energies of about 25 Joules to about 210 Joules: Examiner respectfully submits that this range of voltage values are the respective values for a shock parameter); 
storing, in a memory of the medical device system, the value of the anti-tachyarrhythmia shock therapy parameter (Para [0039] “delivery of the CV/DF shock can be stored in RAM”: Examiner respectfully submits that because the delivery of the shock is stored RAM, the values of the shock will also be stored); 
receiving a second indication of a first modification to at least one of the anti- tachyarrhythmia shock therapy parameters for a first heart position state (fig. 4: if upright position not detected, then the modification of the shock therapy makes the shock therapy 0 volts because the shock program is delayed and not occurring); 
storing, in association with the first heart position state, the first modification of the at least one of the anti-tachyarrhythmia shock therapy parameters (Para [0039] “delivery of the CV/DF shock can be stored in RAM”: Examiner respectfully submits that because the delivery of the shock is stored RAM, the values of the shock will also be stored); and 
by processing circuitry of the medical device system: determining, using sensing circuitry, a current heart position state of a patient is the first heart position state (Para [0031] “Sensor processing block 194 provides a posture signal from posture sensor 195 to microprocessor 142 and/or control circuit 144 corresponding to either a substantially horizontal position, such as a prone, supine or lateral position, or a substantially upright position, such as a standing or sitting position”: Examiner respectfully submits that the first position is the substantially horizontal position); 
modifying, based at least in part on the determination of the current heart position state being the first heart position state, the at least one anti-tachyarrhythmia shock therapy parameter value according to the modification associated with the first heart position state stored in the memory (Para [0032] “the tachycardia/fibrillation detection criteria, such as the NID, may be adjusted based on feedback from posture sensor 195. When microprocessor 142 determines that the patient is in a substantially horizontal position, the detection criteria may be adjusted in a way that effectively increases the time required to detect a tachycardia, thereby delaying a shock therapy that is programmed to respond to the detected tachycardia”), 
controlling delivery of the anti-tachyarrhythmia shock therapy to the patient according to the modified at least one anti-tachyarrhythmia shock therapy parameter value associated with the first heart position state (Para [0031] “Control circuit 144 controls the delivery of a programmed CV/DF shock in response to a posture signal received from the posture sensor 195” and Para [0013] “distal electrode coil 24 and distal sensing electrode 26”.). 
DeGroot dos not explicitly teach receiving and storing respective values for each of a plurality of anti-tachyarrhythmia shock therapy parameters and wherein modifying the at least one anti- tachyarrhythmia shock therapy parameter value comprises at least one of modifying an anti-tachyarrhythmia shock magnitude, modifying a sensing vector, or modifying a shock vector.
However, Ternes discloses in a similar control system for heart failure therapy, receiving and storing a plurality of values of anti-tachyarrhythmia parameters (Para [0013] “Among other things, the present document provides approaches for providing cardiac pacing therapy (e.g., through programming therapy parameters including stimulation timing, stimulation site, and stimulation mode) tailored to individual patient and to particular patient physiological or functional condition” and Para [0051] “AVD values under various patient conditions may be dynamically created and stored in the memory circuit 240”: AVD is a type of stimulation timing parameter described in Para [0050]) and modifying said parameters (Para [0056] “The stimulation parameter table may be updated periodically, or in response to a trigger event. In some examples, the controller circuit 250 may update the stimulation parameter table at a frequency according to table update history, such as a trend of table update, such that next update may be scheduled according to the historical trend.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method/system of DeGroot to include using receiving and storing respective values for each of a plurality of anti-tachyarrhythmia shock therapy parameters as is disclosed by Ternes as a way to improve stimulation and timing for therapy that can be beneficial for health care providers to track patients HF and to improve patient treatment and management (Ternes Para [0013]).
Furthermore, in a similar posture sensing and pacing system, Sanghera discloses, wherein the at least one anti-tachyarrhythmia shock therapy parameter value comprises at least one of modifying an anti-tachyarrhythmia shock magnitude, modifying a sensing vector, or modifying a shock vector (Para [0186] “The sensing characteristics of a patient can change over time, or can change based on a patient's posture, a multi-pole lead permits the implantable medical device facilitate monitoring a patient's state through multiple sensing devices…For example, should one particular vector be ineffective at treating a particular arrhythmia, the implantable medical device, or pulse generator, can be configured to switch vectors between the poles on the lead and reattempt therapy delivery using this alternative vector. This vector switching is applicable for sensing”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Degroot to further include wherein the at least one anti-tachyarrhythmia shock therapy parameter value comprises at least one of modifying an anti-tachyarrhythmia shock magnitude, modifying a sensing vector, or modifying a shock vector as disclosed by Sanghera as a way to change vector if one vector is determined to be ineffective thereby providing a more effective sensing/pacing capability (Sanghera Para [0186]).
Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Degroot in view of Ternes and Sanghera, as applied to claims 1 and 14 respectively, and further in view of Min (US Patent 7,792,276).
Regarding claims 5 and 18, Degroot in view of Ternes and Sanghera disclose the method/medical device system of claims 1 and 14 respectively, but do not explicitly disclose wherein determining the current heart position state of the patient is the first heart position state comprises determining at least one of a respiratory phase, a respiratory rate, or a respiratory depth of the patient.
However, in a similar implantable medical device, Min discloses wherein determining the current heart position state of the patient is the first heart position state comprises determining a respiratory phase of the patient (Column 16 lines 24-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method/medical device system of Degroot in view of Ternes and Sanghera to further include wherein determining the current heart position state of the patient is the first heart position state comprises determining a respiratory phase of the patient as disclosed by Min as a way to distinguish requirements for sensing/pacing in either a prone or supine position to effectively provide therapy to the patient.
Claim 9-13 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Degroot in view of Ternes and Sanghera, as applied to claims 1 and 14 respectively, and further in view of Wanasek et al. (US Patent Publication 2005/0209647 A1) herein after Wanasek.
Regarding claims 9-12 and 22-25, Degroot in view of Ternes and Sanghera disclose the method/medical device system of claims 1 and 14 respectively and wherein the distal portion of the medical electrical lead includes the at least two of the plurality of electrodes (Degroot: Para [0013] “distal electrode coil 24 and distal sensing electrode 26” and fig. 1), but does not explicitly teach wherein the plurality of parameters comprises a sensing vector comprising at least two of a plurality of electrodes of the medical device system and a shock vector comprising at least two of the plurality of electrodes of the medical device system, and wherein modifying the parameter value comprises modifying at least one of the sensing vector or the shock vector; wherein the at least one of the modifying the anti-tachyarrhythmia shock magnitude, modifying the sensing vector, or modifying the shock vector comprises modifying at least one of the sensing vector or the shock vector; wherein removing the one of the at least two of the plurality of electrodes comprises removing a most superior one of the at least two of the plurality of electrodes; and wherein removing a most superior one of the at least two of the plurality of electrodes comprises removing a most distal one of the at least two of the plurality of electrodes.
However, in a similar implantable medical device for delivering multi-directional stimulation waveforms, Wanasek discloses wherein the plurality of parameters comprises the sensing vector comprising at least two of the plurality of electrodes of the medical device system and the shock vector comprising at least two of the plurality of electrodes of the medical device system (fig. 1A electrodes 23, 20, and 8, Para [0113] “It is recognized that numerous variations may be conceived in which a multi-directional vector changes direction in discrete steps in a temporal and spatial pattern that may be ordered or randomized), and wherein the at least one of the modifying the anti-tachyarrhythmia shock magnitude, modifying the sensing vector, or modifying the shock vector comprises modifying at least one of the sensing vector or the shock vector (Para [0115]-[0116] and fig. 15A stepped signal 702, 704, and 706 depict modifying stimulation parameters and Para [0102] “the switching steps selected to alternate high and low signals at each of terminals 310, 318 and 320 may be modified to produce a stepped waveform that produces a vector field that rotates in a generally clockwise direction or that rotates in an alternating or generally random order”); wherein modifying at least one of the sensing vector or the shock vector comprises removing one of the at least two of the plurality of electrodes from the at least one of the sensing vector or the shock vector (Para [0115]-[0116] and fig. 15A stepped signal 702, 704, and 706 depicts the removal of either electrode 23, 20, or 8 denoted by the steps located at the zero-lines); wherein removing the one of the at least two of the plurality of electrodes comprises removing a most superior one of the at least two of the plurality of electrodes (Para [0115]-[0116] and fig. 15A stepped signal 702, 704, and 706 depicts the removal of either electrode 23, 20, or 8 denoted by the steps located at the zero-lines. The most superior electrode in this example would be zeroing of electrode 23); and wherein removing a most superior one of the at least two of the plurality of electrodes comprises removing a most distal one of the at least two of the plurality of electrodes (Para [0115]-[0116] and fig. 15A stepped signal 702, 704, and 706 depicts the removal of either electrode 23, 20, or 8 denoted by the steps located at the zero-lines).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method/medical device system of Degroot in view of Ternes and Sanghera to further include wherein the plurality of parameters comprises a sensing vector comprising at least two of a plurality of electrodes of the medical device system and a shock vector comprising at least two of the plurality of electrodes of the medical device system, and wherein the at least one of the modifying the anti-tachyarrhythmia shock magnitude, modifying the sensing vector, or modifying the shock vector comprises modifying at least one of the sensing vector or the shock vector; wherein modifying at least one of the sensing vector or the shock vector comprises removing one of the at least two of the plurality of electrodes from the at least one of the sensing vector or the shock vector; wherein removing the one of the at least two of the plurality of electrodes comprises removing a most superior one of the at least two of the plurality of electrodes; and wherein removing a most superior one of the at least two of the plurality of electrodes comprises removing a most distal one of the at least two of the plurality of electrodes as disclosed by Wanasek as a way to provide a phase-shifted waveform to decrease defibrillation thresholds due to the continuous multi-directional vector field created by the electrodes thereby reducing overall power consumption and increasing device longevity (Wanasek Para [0093]).
Additionally, it would have been an obvious modification to try and remove an electrode from the electrode vector (either a superior electrode or a most distal electrode) as required by the claims because before the effective filling date there exists a clinical need to provide an implantable medical system that allows for multi-directional cardiac pacing therapy (as shown from Wanasek above). With the limited number of electrodes there are a finite number of possible solutions for creating vectors for pacing. In this scenario, there are 3 electrodes each with 2 possible electrode vector directions. The nature of providing a pacing system capable of directing stimulation to specific areas with specific strength and magnitude would be beneficial for a patient because a patient may only require a certain level of stimulation pulse for effective treatment, this would limit the instances of overstimulation of the myocardium, thus providing a better quality of treatment for the patient as well as decreasing energy consumption of the system. One of ordinary skill in the art would have pursued this modification with a reasonable expectation of success because turning on and off electrodes in a pacing/sensing system would only require determining which electrodes to turn on and off based on patient specific parameters. 
Regarding claims 13 and 26, Degroot further teaches wherein determining the heart position state of the patient is the first heart position state comprises at least one of: 51Docket No.: C00018255.US02/1111-655US01determining that the patient is in an upright posture (Para [0032] “For example, the patient posture may be monitored continuously with the detection criteria set according to the determined patient posture. If the patient is determined to be in a substantially horizontal position, the tachycardia and/or fibrillation NID may be set to a higher number, allowing SubQ ICD 14 more time to accurately detect the heart rhythm, effectively delaying a programmed shock therapy. If the patient is determined to be in a substantially upright position (e.g., sitting or standing), more aggressive detection criteria are used, such as a lower NID, to allow quicker detection of a tachycardia/fibrillation and subsequently a quicker therapy response”)
Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Degroot in view of Ternes Sanghera, as applied to claims 1 and 14 respectively, and further in view of Zhang et al. (US 2006/0253043 A1) herein after Zhang.
Regarding claims 28 and 29, Degroot in view of Ternes and Sanghera disclose the method/device of claims 1 and 14 respectively, but to not explicitly disclose wherein processing circuitry is configured to determine the current heart position state of the patient is the first heart position state by at least determining a current posture of the patient and a current respiration state of the patient.
However, in a similar posture monitoring device, Zhang discloses wherein processing circuitry is configured to determine the current heart position state of the patient is the first heart position state (Para [0092] “Posture changes lead to changes in the heart's position in the chest, thus producing changes in the dominant orientation that is computed from multiple subcutaneous ECGs when monitoring and/or tracking cardiac activation sequence information”) by at least determining a current posture of the patient (fig. 6C and Para [0092]) and a current respiration state of the patient (Para [0112] “For example, the motion detector 920 may be optionally configured to sense snoring, activity level, and/or chest wall movements associated with respiratory effort, for example”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method/device of Degroot in view of Ternes and Sanghera to further include wherein processing circuitry is configured to determine the current heart position state of the patient is the first heart position state by at least determining a current posture of the patient and a current respiration state of the patient as disclosed by Zhang as a way to monitor posture to interpret cardiac and hemodynamic measurements and improve specificity and accuracy by reducing posture related artifacts (Zhang Para [0091]). 
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Haefner (US Patent Publication 2007/0179539 A1) in view of Kane et al. (US 2017/0056669 A1) herein after Kane.
Regarding claim 27, Haefner teaches a method for controlling cardiac electrogram sensing or delivery of cardiac therapy by an implantable medical device system comprising a plurality of electrodes (fig. 1), the method comprising, by processing circuitry of a medical device system (fig. 6C control system 205); modifying a vector comprising at least two of a plurality of electrodes of the medical device system based on the determined current heart position state being the first heart position state (Para [0065] “An internal and/or external controller acquires composite signals from multiple electrodes” and Para [0066] “Updating the vector to regularly search for the oriented cardiac sense vector may be performed periodically or as otherwise desired. For example, an ITCS device may regularly perform an update of the sense vector used for cardiac discrimination, to keep performance of the ITCS improved and/or optimized. Updating may be useful, for example, when pathology, therapy, posture, or other system or patient change suggests a change in vector to separate the cardiac signal may be useful”); and controlling the medical device system to deliver cardiac therapy via the modified vector comprising the at least two of the plurality of electrodes (Para [0095] “The control system 205 is coupled to shock therapy circuitry 216. The shock therapy circuitry 216 is coupled to the electrode(s) 214 and the can or indifferent electrode 207 of the ITCS device housing. Upon command, the shock therapy circuitry 216 delivers cardioversion and defibrillation stimulation energy to the heart in accordance with a selected cardioversion or defibrillation therapy”), but does not explicitly disclose determining, using sensing circuitry, a current heart position state of a patient is a first heart positions state rather than a second heart position state, wherein determining the current heart position state of the patient is a first heart position rather than a second heart position state comprises determining at least one of a respiratory phase, respiratory rate, or a respiratory depth of the patient; modifying, based at least in part on the determined at least one of the respiratory phase, the respiratory rate, or the respiratory depth of the patient.
However, Kane discloses determining, using sensing circuitry, a current heart position state of a patient is a first heart position state rather than a second heart position state (Para [0005] “a method for pacing a patient's heart may comprise determining a posture of the patient and determining if the sensed posture corresponds to a predetermined sleep posture” and Para [0097] ” In some cases, stored accelerometer signal is processed to develop an envelope and/or to extract certain features from the stored accelerometer signal to define a template that corresponds to the defined posture. This may be repeated for two or more different defined postures (e.g. an upright posture, a laying-down posture, a prone posture, a supine posture, a sitting posture, or any other suitable posture). As will be described in more detail below with regard to FIG. 7, LCP 100 may use the stored templates to determine a current posture of the patient”: the determination of which posture the patient is in by comparing a template will determine whether the patient is in a first position as opposed to a second position), wherein determining the current heart position state of the patient is a first heart position states rather than a second heart position state comprises determining at least one of a respiratory phase, respiratory rate, or a respiratory depth of the patient (Para [0095] “In the sinus arrhythmia mode, LCP 100 may modulate the rate of delivery of electrical stimulation therapy based on a determined respiration pattern and/or a posture of the patient” and Para [0005] “method may further comprise determining a respiration phase of the patient and pacing the patient's heart at a pacing rate that is modulated based on the determined respiration phase of the patient”); modifying, based at least in part on the determined at least one of the respiratory phase, the respiratory rate, or the respiratory depth of the patient (Para [0094] “a mode that includes LCP 100 being configured to determine a respiration pattern of a patient and modulate delivery of electrical stimulation therapy based on the determined respiration pattern and/or posture of the patient may be called a sinus arrhythmia mode”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Haefner to further include determining, using sensing circuitry, a heart position state of a patient, wherein determining the current heart position state of the patient comprises determining at least one of a respiratory phase, respiratory rate, or a respiratory depth of the patient; modifying, based at least in part on the determined at least one of the respiratory phase, the respiratory rate, or the respiratory depth of the patient as disclosed by Kane as a way to deliver fine-tuned therapeutic pacing pulses according to respiration data based on inhalation and exhalation periods (Kane Para [0058]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.E./Examiner, Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792